TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00767-CV



                                          In re P. S. T.


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus complaining of the trial court’s

order that relator produce certain documents in pre-trial discovery and requesting that this Court

command the trial court to vacate the discovery order. Having reviewed the petition, the parties’

responses, and the record provided, we deny the petition for writ of mandamus. See Tex. R. App.

P. 52.8.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Field, and Goodwin

Filed: December 12, 2017